Allowability Notice
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark Saralino on 19 July 2022.

The application has been amended as follows: 
IN THE CLAIMS
In claim 6 line 15, “control unit” was replaced by --controller--
In claim 6 line 20, “the exhaust” was replaced by --an exhaust--
In claim 8 line 9, “;” was replaced by --,--
In claim 9 line 7, “an exhaust operation using an” was replaced by --the exhaust operation using the--
In claim 9 line 8, “an air supply operation using an” was replaced by --the air supply operation using the--
In claim 9 line 9, “heat exchange using an” was replaced by --the heat exchange using the--
In claim 10 line 9, “;” was replaced by --,--
In claim 12 line 3, “configured to receive” was replaced by --which receives--
In claim 13 line 3, “configured to receive” was replaced by --which receives--
	In claim 13 line 14, “the exhaust” was replaced by --an exhaust--
In claim 14 line 3, “configured to receive” was replaced by --which receives--
In claim 15 line 3, “configured to receive” was replaced by --which receives--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The structural limitations of different components and functional limitations of controllers are novel in the independent claims, and the limitations of the independent claims cannot be met without impermissible hindsight reconstruction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KO-WEI LIN whose telephone number is (571)270-7675. The examiner can normally be reached M-F 6:30-2:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KO-WEI LIN/            Examiner, Art Unit 3762